 LOCAL 3036 N.Y. TAXI DRIVERS UNION427Local 3036,New York CityTaxi DriversUnion, AFL-CIO (En OperatingCorp.)and Ainsworth de Cam-bre. Case 2-CB-5164June 22, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOthe Act.The Respondent filed a timely answer denying that it hadengaged inthe unfair labor practices alleged.The case came on for trial on October 26, January 11, 16,and 17, 1972, at New York, New York. Each party I wasafforded a full opportunity to be heard, to call,examine,and cross-examine witnesses, to argue orally on the record,to submit proposed findings of fact and conclusions, and tofile briefs.All briefs have been carefully considered.'FINDINGS OF FACT,3 CONCLUSIONS,AND REASONS THEREFOROn March 27, 1973, Administrative Law Judge Lo-well Goerlich issued the attached Decision in this pro-ceeding. Thereafter, counsel for the General Counselfiled exceptions and a supporting brief and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Local 3036, New York CityTaxi Driver Union, AFL-CIO, New York, New York,its officers,agents, and representatives,shall take theaction set forth in the said recommended Order.I In view of the Administrative Law Judge's ultimate disposition herein, towhich no exceptions were filed by Respondent,it is unnecessary to, and wedo not, pass upon his findingthat there wasan oral union-security contractin effect during the criticalperiod.DECISIONSTATEMENT OF CASELOWELL GOERLICH, Administrative Law Judge: The chargein this proceedingwas filed by Ainsworthde Cambre onJune 5, 1972, and served by registeredmail on theRespon-dent, Local 3036, New York City Taxi Drivers Union,AFL-CIO, on or aboutthe same date.A complaint andnoticeof hearingwas issuedAugust 1, 1972. The complaintcharged that the Respondent had caused the discharge ofAinsworth de Cambre, an employee of En Operating Corp.,on May 30, 1972,because ofnonpaymentof union dues inviolation of Section 8(b)(1)(A) and (2) of the National La-bor Relations Act, as amended, hereinafter referred to asIJURISDICTIONLocal 3036, New York City Taxi Drivers Union, AFL-CIO, herein referred to sometimes as the Union, is a labororganization representing approximately 30,000 taxi driversin the city of New York, New York. In 1967 the Unionentered into a labor agreement with the Metropolitan Taxi-cab Board of Trade, Inc., an association of around 75 fleettaxicab garages operating taxis in New York City. En Oper-ating Corp., where Ainsworth de Cambre was employed asa taxi driver, was a member of this association. En Operat-ing Corp. employed about 500 persons. Its operating reve-nues during the past year amounted to approximately $3million.During the same period it purchased from outsidethe State of New York automobiles, tires, and parts. Thedollar value of the automobiles purchased was "somewherein the neighborhood of $450,000." En Operating Corp. isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE UNFAIR LABOR PRACTICESA. Relevant FactsFirst:Ainsworth de Cambre, an employee of En Operat-ing Corp., had been a member in good standing of theUnion. In October 1971 he ceased paying dues to the Union"because [the Union] had sufficient time to produce a con-tract." °According to the answer filed by the Union deCambre remained a member in good standing until "aboutJanuary, 1972."On May 30, 1972, Ray McCarty, a union vice president,'and Teddy Smith, its treasurer, appeared at the En Operat-ing Corp.garage forthe purpose of checkingdues delin-quencies.The dues check was carried out by the dispatcherwho referred any delinquents to Smith and McCarty. DeCambrewas referred.McCarty informed de Cambre that heowed $28 in dues. De Cambre asked, "What about ourcontract?" McCarty responded, "Mr. de Cambre, you oweus $28 aboutunion dues.What about it?" De Cambre again1On motion En Operating Corp was allowed to intervene in the proceed-inp as a partyCounsel for the General Counsel and the Respondent filed excellentlyprepared and helpful briefs3 paredfacts found herein are based on the record as a whole and theobservations of the witnesses° At thetime theUnion was negotiating for a new contract.SVice President McCarty was assigned to service employees working at EnOperating Corp204 NLRB No. 86 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDinquired, "What about our contract?" McCarty again re-sponded, "Are you going to pay $28 for union dues?" Theexchange of like words continued until de Cambre finallysaid, "I am not going to pay any more dues until we havea contract." 6 McCarty replied, "You can't work here any-more." I McCarty walked to the dispatcher and told him notto send de Cambre "out anymore." 8On leaving de Cambre, McCarty contacted Gerald Nar-en, secretary-treasurer of En Operating Corp. McCarty in-formed him that de Cambre had not paid his dues and thatunder the union-security clause Naren "could not send himto work unless he was a paid-up member." Thereafter Nar-en phoned de Cambre and told him that "he had better payhis dues otherwise [he] could not put him to work." DeCambre responded that there was no agreement and that hewould not pay his dues.' Naren relied, "but you aregettingall the benefits of the contract."He added that he couldnot send de Cambre "out any longer because the Union toldhim not to." Naren "left word thatunless[deCambre]brought in a paid-up dues card, he could not go to work." 11On Friday morning de Cambre appeared for work. Thedispatcher told him that the Union said he could not work;however, on de Cambre's insistence he was given a taxi. Thenext day when de Cambre returned for work the dispatchersaid to him, "de Cambre, I can't give you a car. I can't sendyou out. The Union said not to send you out."On the following Monday morning, June 5, 1972, deCambre filed the charge in this proceeding.Second:On November 17, 1970, the contract between theUnion and the Metropolitan Taxicab Board of Trade, Inc.,was terminated in accordance with its terms by appropriatenotices from the Union.12 Thereafter the parties continuednegotiations for a new contract. A strike occurred betweenDecember 5 and December 20, 1970. The strike ended ap-parently with the agreement that certain benefits be effectedon the institution of a rate increase for taxicab owners bythe New York City Council. On March 2, 1971, a rate in-6During the conversation McCarty did not clarify whether there was acontract in existence or not, he didn'tgive de Cambre a "straight" answer7McCarty's version of the incident differed from that of de Cambre DeCambre is credited The absence of Smith as a witness for the Union is noted8During the conversation de Cambre said, "What about my dimes" Youhave over$500 in dimes for me" De Cambre's remark referred to a fareincrease granted by the New York City Council raising the first drop of themeter from 45 cents to 60 cents effective March 2, 1970 The first 10 centsof the increased fare was set aside for employee benefits and was not figuredin the employees'commissions9In June and September1971McCarty had told de Cambre that "[t]heydon't have a contract"Whether this remark referred to a new agreement ornot, it was,nevertheless,subject to the interpretation that no contract wasin effect There is no doubt that de Cambre, in good faith, believed that nounion-security agreement was in effect and that McCarty did nothing todissel such beliefNaren testified thathe told de Cambre "You are workingunder all thebenefits of the contract, you have an obligation, and besides, if the Uniontellsme that you are delinquent in dues, I have an agreement with them thatthe men pay their dues You are putting me in a veryuntenableposition Iwould not be able to put you back to work "11Naren claimed that En Operating Corp had entered into a verbal agree-ment with the Union which among other things provided for a union-securityclause, "that we could not dispatch men unless they were paid up duesmembers " Theagreementhad not been posted.12A letter from Donald F Menagh, Respondent's attorney, dated Septem-ber 8, 1970, advised the Federal Mediation and Conciliation Service,interafia,that the contract "expires on November 16, 1970"crease was made effective and certain employee benefitswere instituted. On the same date the employers unilaterallyreduced the commission for new drivers from 49 percent to42 percent. Apparently, because of the disagreement overthis item the employee benefits put in effect on March 2,1971, were never incorporated in an executed written agree-ment and the parties continued to negotiate. During theperiod of negotiations the principal bone of contention be-tween the parties was the dispute over the commissions.Ultimately a written contract was executed on December27, 1972, and the commission dispute as well as certainother matters were submitted to binding arbitration. Duringthe interim period the union and the employers operatedunder an oral agreement in which were incorporated theprovisions of the 1967 agreement as modified by the addi-tional benefits granted on March 2, 1971. Among otherthings during this period the parties processed and arbitrat-ed grievances in accordance with the 1967 contract termsand enforced the union-security requirements of the con-tract. Union dues were collected by union representatives inthe same manner as was done prior to November 17, 1970,and employees who were delinquent in dues were subjectedto the union-security requirements. Apparently during thisperiod de Cambre was the only employee who was dis-charged for the nonpayment of dues.13 While there wasevidence that employees had been orally notified of thecontract's oral continuation, including the union-securityclause, there is no credible evidence that de Cambre was sonotified or knew of the alleged binding effect of the union-security clause at the time of his separation from employ-ment.'Nevertheless, as was confirmed by Gerald Naren,secretary-treasurer of the En Operating Corp., a union-se-curity agreement was in effect at the time of de Cambre'sdischarge, i.e.: "That we would see that the men paid duesotherwise we would not dispatch them, we would not permitthem to go to work." Thus, it is found that from at leastMarch 2, 1971, and thereafter the union-security clause con-tained in the 1967 agreement was orally in effect betweenthe En Operating Corp. and the Union and, unless other-wise exempted, de Cambre was subject to its terms.15In September 1972 after a phone call from McCarty, deCambre returned to work.16B. Conclusions and ReasonsThereforWhile "a union-security agreement which is otherwisevalid is not necessarily unlawful in its maintenance or per-formance merely because its terms are not in writing," theUnion has imposed on it the "requirement of `fair dealing'owed employees under union-securityagreements" which13Charles Bono, an acting vice president of the Union, testified, "Therewas no cases that i could rememberthat anybodyhad been dischargedbecause of nonpayment of dues"14Naren testified that he discharged de Cambre15Leo Lazrus,a union shop chairman and a negotiator,called by theGeneral Counsel,testified, "We were working at that period[between No-vember and March 1971]under the terms of the contract from 1967 to 1970,and the new agreement went into effect March 2, 1971As far as I knowitwas oral"16The record does not disclose whether de Cambre resigned from theUnion or whether he was expelled for the nonpayment of dues Apparentlyhe was continued as a non-dues-paying member LOCAL 3036 N.Y. TAXI DRIVERS UNION429"includes the duty to inform the employee of his rights andobligations[respecting such agreements]so that the employ-ee may take all necessary steps to protect his job."PacificIron and Metal Co. and TeamstersLocal 117,175 NLRB 604.For this reason parties to such oral agreements"must there-fore satisfy a stringent burden of proof in establishing theexistence and precise terms and conditions of the agreementandin further establishingthat affectedemployees have beenfullyand unmistakably notifiedthereof."[Emphasis supplied.]PacificIron and Metal Co. and Teamsters Local 117, supraWhile there is sufficient evidence in this proceeding to es-tablish that an oral union-security agreement bound theUnion and En OperatingCorp.,the record is absent of anycredible evidence that de Cambre was "fully and unmistak-ably notified"of the existence of such agreement.Indeed,when de Cambre sought confirmation of an agreement fromMcCarty, McCarty failed to explain to de Cambre the actu-al contractual status. He left de Cambre with the idea thatthere was no contract,the idea expressed by de Cambre toNaren when he refusedto payhis union dues.Without anexplanation,which it was McCarty'sdutyto give de Cam-bre,McCarty nevertheless arbitrarily,despotically, andrecklessly caused the termination of de Cambre's employ-ment.De Cambre was denied his right to be informed of thesource of McCarty's high-handed ukase.McCarty's lapse inthis respect suggests either his uncertainty as to whether aunion-security clause was in effect or his stubborn insist-ence that a member cotton to his authoritative pleasure.Under any interpretation of McCarty's handling of the inci-dent,the conclusion cannot be escaped that McCarty's con-duct did not meet the standards of "fair dealing"; he clearlyignored the fiduciary duty cast on him as a representativeof the Union,itsmembers, and the employees who wererepresented by the Union.In the case ofPhiladelphia Shera-ton Corporation,136 NLRB 888, 896,enfd.320 F.2d 254(C.A. 10, 1963), the Board said, "to permit a union to lawful-ly request the discharge of an employee for failure to meethis dues-paying obligations,where the provisions relating tosuch obligations are not disclosed to the employee, wouldbe grossly inequitable and contrary to the spirit of the Act."Accordingly,it is found that,by the misconduct of VicePresidentMcCarty,the Respondent Union restrained andcoerced employees in the exercise of their rights guaranteedin Section 7 of the Act and thereby the Respondent violatedSection 8(b)(I)(A) of the Act.A purpose of the Act is"to protect the rights ofindividual employees in their relations with labor orga-nizations whose activities affect commerce." (See dec-laration of policy.)The right of employees "to bargaincollectively through representatives of their own choos-ing," guaranteed under Section 7, becomes an emptyright if the bargaining agent fails or refuses to fulfill theobligations imposed uponitbythe Act and treats anemployee it is bound to represent unfairly. The statuto-ry protection afforded unions against "free riders" wasnot meant to allow a union to be more zealous in thecollectionof dues than the preservation of theemployee's job. It is the responsibility of an exclusivebargaining representative to "act as a genuine repre-sentative."SeeMirandaFuelCompany,Inc,[140NLRB 181], at 184."The bargaining representative,whoever it may be, is responsible to, andowes completeloyalty to, the interests of all whom it represents."FordMotor Company v. Huffman,345 U.S. 330, 338.[Associ-ated Transport, Inc,156 NLRB 335, 349, enfd. 401 F.2d509 (C.A. 2). See alsoInternationalAssociation ofBridge,Structuraland Reinforced Iron Workers Union,Local 378, AFL-CIO,192 NLRB No. 148.]The Respondent also violated Section 8(b)(2) of the Act.Associated Transport, Inc., supra, Associated Transport, Inc.,169 NLRB 1143."CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof the Act.2.En Operating Corp. is engaged in commerce within themeaning ofthe Act.3.The issues raised in this proceeding come within thejurisdiction set forth in the Act and it will effectuate thepurposes of the Act for jurisdiction to be exercised herein.4.By causing the discharge of Ainsworth de Cambre, anemployee of En Operating Corp., for dues delinquency onMay 30, 1972, the Respondent has restrained and coercedemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act and has thereby engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) and (2)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.It having been found that the Union is responsible for thediscrimination suffered by Ainsworth de Cambre andcaused his discriminatory discharge on May 30, 1972, it isrecommended that the Respondent make de Cambre whole17The General Counsel urges that section 4, article IV, union-security,renders the union-security clause in the 1970 contract(on which the Respon-dent relies) "unlawful on its face" Section4 providesEach driver,on the occasion of his submitting his hack license prepara-tory to being assigned a taxicab for the day,or at the time of assignmentto a taxicab for the day, shall submit his paid-up Union membershipcard to the person in charge of assigning a taxicab for the day No drivershall be assigned a taxicab or shall leave the garage with a taxicabwithout first having shown his paid-up Union membership card in ac-cordance with the provisions of this Section, unless a driver shows apaid-up Union membership card in a particular month in which casesaid driver does not have to show it again for that monthHowever, section 2, article IV, provides that new employees shall be allowedthe statutory 30-day grace period before "membership in the Union" isrequiredWhen the two sections are read together it is clear that the partiesdid not intend that the statutory grace period allowed in section 2 should benullified by Section 4 Any other interpretation would mean that the partieswere engaging in either subterfuge or a useless gesture The more reasonableinterpretation is that the parties intended that the new employees be allowedthe statutory grace period notwithstanding section 4 and that the parties didnot intend,by executing section 4, to commit an unlawful act Such interpre-tation is further supported by the fact that no evidence indicates that theunion-security clause was unlawfully applied 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor any loss of earnings, tips, or other benefits which he mayhave suffered by reason of the discrimination against himby payment to him of a sum of money equal to the amounthe would have normally earned as wages, including tips andthe value of any other benefits, from the date of the discri-mination until his reinstatement, less his net earnings duringthis period. The loss of earnings shall be computed in themanner prescribed in F.W. Woolworth Company,90 NLRB289, with interest on the backpay due in accordance withBoard policy set out in IsisPlumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings of fact, conclu-sions of law and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, it is hereby recom-mended that the following Order be issued."United States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentORDERThe Respondent, Local 3036, New York City Taxi Driv-ers Union, AFL-CIO, New York, New York, its officers,agents, and representatives, shall:1.Cease and desist from causing or attempting to causeEn Operating Corp. to discharge Ainsworth de Cambre inviolation of Section 8(b)(I)(A) and (2) of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the purposes of the Act:(a)Notify En Operating Corp. in writing with a copy toAinsworth de Cambre that it is withdrawing its objectionsto En Operating Corp.'s employment of de Cambre anddoes not oppose de Cambre's reinstatement or restorationof his full seniority as it existed on May 30, 1972, the dateof his discharge.(b)Make whole Ainsworth de Cambre for any loss ofpay, tips, or other benefits suffered as the result of its discri-mination against him in the manner set forth in the sectionabove entitled "Recommended Remedy."(c)Post at its business office in New York, New York,copies of the attached notice marked "Appendix." 19 Copiesof said notice, on forms provided by the Regional Directorfor Region 2, after being duly signed by the Union's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d)Forward signed copies of the Appendix to the Re-gional Director for Region 2 for posting by En OperatingCorp. at its place of business.(e)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewithIT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act other thanthose found in this Decision.19 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes19 In the event that the Board's Order is enforced by a Judgment of aThe National Labor Relations Board, after a trial in whichall parties were permitted to introduce evidence, found thatour vice president, Ray J. McCarty, in respect to the at-tempted collection of dues from Ainsworth de Cambre, anemployee of En Operating Corp., did not deal fairly with deCambre and did not in his treatment of de Cambre fulfillthe fiduciary duty required by law of a union representativeand that by such misconduct the Union violated Section8(b)(1)(A) and (2) of the National Labor Relations Act, asamended.WE WILL notify En Operating Corp., in writing, witha copy to Ainsworth de Cambre, that we are withdraw-ing our objections to En Operating Corp.'s employ-ment of de Cambre and do not oppose de Cambre'sreinstatement or restoration of his full seniority as itexisted on May 30, 1972, the date of his discharge.WE WILL make whole Ainsworth de Cambre for anyloss of pay, tips, or other benefits suffered as a resultof Vice President McCarty's misconduct, above de-scribed.WE WILL NOT cause or attempt to cause En OperatingCorp. to discharge Ainsworth de Cambre in violationof Section 8(b)(1)(A) or (2) of the Act.LOCAL 3036, NEW YORK CITYTAXIDRIVERSUNION, AFL-CIO(Union)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 36thFloor, Federal Building, 26 Federal Plaza, New York, NewYork 10007, Telephone 212-264-0300.